—In a child custody proceeding pursuant to Family Court Act article 6, the intervenors, former foster parents, appeal from an order of the Family Court, Kings County (Weinstein, J.), dated May 2, 1991, which, inter alia, denied their application to reopen prior custody and paternity proceedings.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, we find that the Family Court did not improvidently exercise its discretion in denying the former foster parents’ application to reopen the custody proceeding which had resulted in a dispositional order awarding custody of the child to his father.
We have examined the appellants’ remaining contentions and find them to be without merit. Thompson, J. P., Miller, Lawrence and Copertino, JJ., concur.